DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 12/16/2020.
Claims 1-30 have been examined and rejected.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses “means” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for performing”, “means for switching” and means for determining” in claims 21-25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. However, the specification does not describe a structure for the limitations “means for performing”, “means for switching” and means for determining”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claims 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. The claims recite “means” plus function, but the specification does not describe structures for performing the functions associated with the claimed units.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 26-30 are rejected under 35 U.S.C. 101 because these claims are computer readable medium claims. However, the specification at paragraph 45, describes the CRM as: "Memory 216 can include any type of computer-readable medium usable by a computer or at least one processor 212, such as random access memory (RAM), read only memory (ROM), tapes, magnetic discs, optical discs, volatile memory, non-volatile memory, and any combination thereof. In an aspect, memory 216 may be a non-transitory computer-readable storage medium that stores one or more computer-executable codes defining communicating component 242 and/or one or more of its subcomponents, and/or data associated therewith, when UE 104 is operating at least one processor 212 to execute communicating component 242 and/or one or more of its subcomponents.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-19, 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20200022040A1) in view of Zhong (WO2021032124).
Regarding Claim 1, Chen discloses a method for wireless communication, comprising: 
performing a serving beam switch from a first serving beam to a second serving beam and switching, for an inter-frequency procedure associated with the first serving beam and the second serving beam (see para 57, the UE performs inter-frequency measurements, e.g., measurements at frequencies that differ from any of the downlink carrier frequencies of the serving cells), from a first inter-frequency beam to a second inter-frequency beam to use in performing the inter-frequency procedure (see FIG. 15, inter-cell handover procedure, para 218, UE performs beam level measurements in source cell and target cell based on cell specific beam reference signals (e.g., NR-SS specified in measurement configurations) and derives single value of cell level quality… and at paras 223-224, Using beam measurements on both source and target cell (or multiple potential target cells) may determine, e.g., number of qualified beams (e.g., non-correlated beams with quality above a threshold) in target cell and compare to the current availability on serving cell and other measured neighboring cells. Multiple qualified beams may provide scheduling flexibility to network (e.g., in case hybrid/analogue beamforming is used) and it may ensure serving cell connectivity robustness. In step 8 of FIG. 15, after handover (HO) decision, beam level measurements are forwarded to the target cell, e.g., in a HO request, and in the last step of FIG. 15, the UE receives a HO command from the target cell).
Chen discloses performing beam measurement based inter-cell handover in NR.
Chen does not disclose details regarding: switching, based on one or more spatial correlation parameters associated with the first serving beam and the second serving beam 
In the same field of endeavor, Zhong discloses beam switching based on spatial correlation parameters associated with the beams, it further discloses: see para 47, In the beam switching method, the current signal strength of the current beam connected to the base station is measured, and the beam space-time correlation between the current beam and all beams of the mobile terminal… and finally, the beam connected to the base station is switched based on the maximum signal strength and the current signal strength.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Chen, so that the switching is based on spatial correlation parameters associated with the first serving beam and the second serving beam as taught by Zhong, so as to alleviate the technical problems of long beam docking time and large power consumption (see Zhong, para 4).

Regarding Claims 2, 12, 22 and 27, Chen discloses performing beam measurement based inter-cell handover in NR.
Chen does not disclose details regarding: determining, based on the serving beam switch, the one or more spatial correlation parameters between the first serving beam and the second serving beam.
In the same field of endeavor, Zhong discloses beam switching based on spatial correlation parameters associated with the beams, it further discloses: (see para 47, In the beam switching method, the current signal strength of the current beam connected to the base station is measured, and the beam space-time correlation between the current beam and all beams of the mobile terminal… and finally, the beam connected to the base station is switched based on the maximum signal strength and the current signal strength), 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Chen, so that the switching is based on spatial correlation parameters associated with the first serving beam and the second serving beam as taught by Zhong, so as to alleviate the technical problems of long beam docking time and large power consumption (see Zhong, para 4).

Regarding Claims 3, 13, 23 and 28, Chen discloses: performing the serving beam switch is associated with an intra-frequency procedure (see para 222, In addition to cell quality, UE reports beam measurements of source and target cell. In case UE has provided beam level information via beam management procedure to the serving cell (e.g., to facilitate intra-cell mobility/mobility without RRC involvement), UE may not need to report serving cell beam measurements as these may be already available at source via L1/L2 signaling. The UE may also include cell level measurement quantities based on the NR-SS in the report if available. Once source cell have received UE measurement report, it may utilize the beam measurements to determine whether to handover UE to another cell (in this example figure, to the target cell). 

Regarding Claims 4, 14, 24 and 29, Chen discloses performing beam measurement based inter-cell handover in NR.
Chen does not disclose details regarding: the one or more spatial correlation parameters indicate a relative change in spatial direction between beams.
In the same field of endeavor, Zhong discloses this limitation: see para 62, a directional diagram of each beam of each antenna module in the mobile terminal is obtained through electromagnetic simulation or microwave darkroom measurement, and the spatial correlation between the two beams is calculated.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Chen, so that the switching is based on spatial correlation parameters associated with the first serving beam and the second serving beam as taught by Zhong, so as to alleviate the technical problems of long beam docking time and large power consumption (see Zhong, para 4).

Regarding Claims 5, 15, 25 and 30, Chen discloses the inter-frequency procedure includes performing an inter-frequency beam sweep over each of multiple beams, and performing beam measurement based inter-cell handover in NR.
Chen does not disclose details regarding: switching from the first inter-frequency beam to the second inter-frequency beam is based at least in part on a determination that one or more first values of the one or more spatial correlation parameters between a previously measured beam and the first inter-frequency beam are within a threshold difference of one or more second values of the one or more spatial correlation parameters associated with the first serving beam and the second serving beam.
In the same field of endeavor, Zhong discloses this limitation: see paras 84-87, the process of performing the switching operation on the beam connected to the base station based on the maximum signal strength and the current signal strength is used as a key to describe the beam switching method, and the method specifically includes the following steps: In step S502, the current signal strength of the current beam connected to the base station is measured every first preset time. In step S504, it is determined whether the current signal strength is greater than a preset intensity lower limit threshold. If the current signal strength is greater than the preset intensity lower limit threshold, step S506 is performed, and the maximum signal strength corresponding to the plurality of to-be-selected beams selected from all beams is determined based on the change amplitude of the current signal strength and the beam space-time correlation between the current beam and all beams of the mobile terminal, wherein the beam space-time correlation is associated with the environment of the mobile terminal and the motion state of the mobile terminal. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Chen, so that the switching is based on spatial correlation parameters associated with the first serving beam and the second serving beam as taught by Zhong, so as to alleviate the technical problems of long beam docking time and large power consumption (see Zhong, para 4).

Regarding Claims 6, 16, Chen discloses the method of claim 5, wherein the first inter-frequency beam corresponds to a current measurement gap during the inter-frequency beam sweep, and wherein switching from the first inter-frequency beam to the second inter-frequency beam includes skipping measurement of the first inter-frequency beam to instead measure the second inter-frequency beam during the current measurement gap (see para 63-64, The measurement configuration parameters may include measurement gaps, e.g., periods that the UE may use to perform measurements where no UL or DL transmissions are scheduled. Table 2 enumerates example gap pattern configurations that may be supported by a UE; also see TABLE 2, last column, Measurement purpose – Inter-Frequency).

Regarding Claims 7, 17, Chen discloses the inter-frequency procedure includes inter-frequency handover based on the first inter-frequency beam. 
Chen does not disclose details regarding: switching from the first inter-frequency beam to the second inter-frequency beam is based at least in part on a determination that one or more first values of the one or more spatial correlation parameters between the first inter-frequency beam and the second inter- frequency beam are within a threshold difference of one or more second values of the one or more spatial correlation parameters associated with the first serving beam and the second serving beam.
In the same field of endeavor, Zhong discloses this limitation: see paras 84-87, the process of performing the switching operation on the beam connected to the base station based on the maximum signal strength and the current signal strength is used as a key to describe the beam switching method, and the method specifically includes the following steps: In step S502, the current signal strength of the current beam connected to the base station is measured every first preset time. In step S504, it is determined whether the current signal strength is greater than a preset intensity lower limit threshold. If the current signal strength is greater than the preset intensity lower limit threshold, step S506 is performed, and the maximum signal strength corresponding to the plurality of to-be-selected beams selected from all beams is determined based on the change amplitude of the current signal strength and the beam space-time correlation between the current beam and all beams of the mobile terminal, wherein the beam space-time correlation is associated with the environment of the mobile terminal and the motion state of the mobile terminal. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Chen, so that the switching is based on spatial correlation parameters associated with the first serving beam and the second serving beam as taught by Zhong, so as to alleviate the technical problems of long beam docking time and large power consumption (see Zhong, para 4).

Regarding Claims 8, 18, Chen discloses the method of claim 7, wherein switching from the first inter-frequency beam to the second inter-frequency beam includes selecting the second inter-frequency beam instead of the first inter-frequency beam for communicating one or more messages as part of the inter-frequency handover (see FIG. 15, para 226-227, In step 10 of FIG. 15, target cell forwards the access assistance info in a HO request ACK message via Xn. UE receives the configuration via source cell. In step 11 of FIG. 15, once the assistance information is forwarded to UE from source cell, UE may initiate random access on configured beam pair(s) and moves the connection to the target cell via RRC).

Regarding Claims 9, 19, Chen discloses the method of claim 1, wherein the performing the serving beam switch is based on a rotation of a device that performs the serving beam switch (see para 198-199, report option: the radio environment change should be taken into account by network when configure UE whether to include individual beam (pair) measurement result in to measurement report. For example, user movement, angular rotation, and blocking cause variations in signal quality of beams transmitted from serving and neighboring cells/TRPs; also see para 208, Measurement Object: Measurement object is the object on which a UE may perform the measurements, e.g., frequencies and cells, and parameters associated with, for example, frequency or cell-specific offsets. In NR, due to the use of massive MIMO and beamforming, beams may be used popularly by various TRPs and cells. Typically, the narrower the beam is the higher gain the beam may provide. In order to provide adequate capacity, this would imply quite narrow beams and then a higher number of beams to cover a cell area. In the meantime, due to the fragileness of high frequency beamforming, even a small rotation or a little movement at the UE side may lead to beam change).

Regarding Claim 11, Chen discloses an apparatus for wireless communication (see FIG. 21, para 246), comprising: 
a transceiver (see FIG. 21, transceiver 120); 
a memory configured to store instructions (see FIG. 21, memory 130 and 132); and 
one or more processors communicatively coupled with the transceiver and the memory (see FIG. 21, para 246), wherein the one or more processors are configured to: 
perform a serving beam switch from a first serving beam to a second serving beam and switching, for an inter-frequency procedure associated with the first serving beam and the second serving beam (see para 57, the UE performs inter-frequency measurements, e.g., measurements at frequencies that differ from any of the downlink carrier frequencies of the serving cells), from a first inter-frequency beam to a second inter-frequency beam to use in performing the inter-frequency procedure (see FIG. 15, inter-cell handover procedure, para 218, UE performs beam level measurements in source cell and target cell based on cell specific beam reference signals (e.g., NR-SS specified in measurement configurations) and derives single value of cell level quality… and at paras 223-224, Using beam measurements on both source and target cell (or multiple potential target cells) may determine, e.g., number of qualified beams (e.g., non-correlated beams with quality above a threshold) in target cell and compare to the current availability on serving cell and other measured neighboring cells. Multiple qualified beams may provide scheduling flexibility to network (e.g., in case hybrid/analogue beamforming is used) and it may ensure serving cell connectivity robustness. In step 8 of FIG. 15, after handover (HO) decision, beam level measurements are forwarded to the target cell, e.g., in a HO request, and in the last step of FIG. 15, the UE receives a HO command from the target cell).
Chen discloses performing beam measurement based inter-cell handover in NR.
Chen does not disclose details regarding: switch based on one or more spatial correlation parameters associated with the first serving beam and the second serving beam 
In the same field of endeavor, Zhong discloses beam switching based on spatial correlation parameters associated with the beams, it further discloses: see para 47, In the beam switching method, the current signal strength of the current beam connected to the base station is measured, and the beam space-time correlation between the current beam and all beams of the mobile terminal… and finally, the beam connected to the base station is switched based on the maximum signal strength and the current signal strength.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Chen, so that the switching is based on spatial correlation parameters associated with the first serving beam and the second serving beam as taught by Zhong, so as to alleviate the technical problems of long beam docking time and large power consumption (see Zhong, para 4).

Regarding Claim 21, Chen discloses an apparatus for wireless communication, comprising: 
means for performing a serving beam switch from a first serving beam to a second serving beam and switching, for an inter-frequency procedure associated with the first serving beam and the second serving beam (see para 57, the UE performs inter-frequency measurements, e.g., measurements at frequencies that differ from any of the downlink carrier frequencies of the serving cells), from a first inter-frequency beam to a second inter-frequency beam to use in performing the inter-frequency procedure (see FIG. 15, inter-cell handover procedure, para 218, UE performs beam level measurements in source cell and target cell based on cell specific beam reference signals (e.g., NR-SS specified in measurement configurations) and derives single value of cell level quality… and at paras 223-224, Using beam measurements on both source and target cell (or multiple potential target cells) may determine, e.g., number of qualified beams (e.g., non-correlated beams with quality above a threshold) in target cell and compare to the current availability on serving cell and other measured neighboring cells. Multiple qualified beams may provide scheduling flexibility to network (e.g., in case hybrid/analogue beamforming is used) and it may ensure serving cell connectivity robustness. In step 8 of FIG. 15, after handover (HO) decision, beam level measurements are forwarded to the target cell, e.g., in a HO request, and in the last step of FIG. 15, the UE receives a HO command from the target cell).
Chen discloses performing beam measurement based inter-cell handover in NR.
Chen does not disclose details regarding: switching, based on one or more spatial correlation parameters associated with the first serving beam and the second serving beam 
In the same field of endeavor, Zhong discloses beam switching based on spatial correlation parameters associated with the beams, it further discloses: see para 47, In the beam switching method, the current signal strength of the current beam connected to the base station is measured, and the beam space-time correlation between the current beam and all beams of the mobile terminal… and finally, the beam connected to the base station is switched based on the maximum signal strength and the current signal strength.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Chen, so that the switching is based on spatial correlation parameters associated with the first serving beam and the second serving beam as taught by Zhong, so as to alleviate the technical problems of long beam docking time and large power consumption (see Zhong, para 4).

Regarding Claim 26, Chen discloses a computer-readable medium, comprising code executable by one or more processors for wireless communication, the code comprises code for: 
performing a serving beam switch from a first serving beam to a second serving beam and switching, for an inter-frequency procedure associated with the first serving beam and the second serving beam (see para 57, the UE performs inter-frequency measurements, e.g., measurements at frequencies that differ from any of the downlink carrier frequencies of the serving cells), from a first inter-frequency beam to a second inter-frequency beam to use in performing the inter-frequency procedure (see FIG. 15, inter-cell handover procedure, para 218, UE performs beam level measurements in source cell and target cell based on cell specific beam reference signals (e.g., NR-SS specified in measurement configurations) and derives single value of cell level quality… and at paras 223-224, Using beam measurements on both source and target cell (or multiple potential target cells) may determine, e.g., number of qualified beams (e.g., non-correlated beams with quality above a threshold) in target cell and compare to the current availability on serving cell and other measured neighboring cells. Multiple qualified beams may provide scheduling flexibility to network (e.g., in case hybrid/analogue beamforming is used) and it may ensure serving cell connectivity robustness. In step 8 of FIG. 15, after handover (HO) decision, beam level measurements are forwarded to the target cell, e.g., in a HO request, and in the last step of FIG. 15, the UE receives a HO command from the target cell).
Chen discloses performing beam measurement based inter-cell handover in NR.
Chen does not disclose details regarding: switching, based on one or more spatial correlation parameters associated with the first serving beam and the second serving beam 
In the same field of endeavor, Zhong discloses beam switching based on spatial correlation parameters associated with the beams, it further discloses: see para 47, In the beam switching method, the current signal strength of the current beam connected to the base station is measured, and the beam space-time correlation between the current beam and all beams of the mobile terminal… and finally, the beam connected to the base station is switched based on the maximum signal strength and the current signal strength.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Chen, so that the switching is based on spatial correlation parameters associated with the first serving beam and the second serving beam as taught by Zhong, so as to alleviate the technical problems of long beam docking time and large power consumption (see Zhong, para 4).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Zhong in view of Islam (US9,900,891B1).
Regarding Claims 10 and 20, Chen in view of Zhong does not disclose details regarding: performing a serving beam sweep over each of multiple beams, wherein the serving beam switch results from detecting the second serving beam during the serving beam sweep.
In the same field of endeavor, Islam discloses this limitation: see col 16, lines 25-29, the base station may utilize another type of uplink beam sweep procedure, and decide whether the base station should change from the current beam to another beam to communicate with the UE.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Chen and Zhong, so that the serving beam sweep changes from a current beam to another beam as taught by Islam, to use reciprocity (see Islam, col 16, lines 25-29) so that the base station can determine appropriate downlink beam for the UE to use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472